DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 12/18/2020. Claims 1-5, 8-9 and 11-15 are pending in the application. Claims 6-7, 10 and 16-18 are cancelled. Claims 11-15 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Drawings
The drawings are objected to because the newly added drawings raises issues of new matter, that is not objectively apparent from the original specification. For instance, the original specification does not describe the leaves are absent of a recess. The specification recites in Para. 0017, “container 20 can emerge as visible upon opening the book and viewing the front page of first leaf 50. Or, container 20 can emerge at second leaf 60, and so on. There may be a resealable or sealable member (not shown) on any give leaf (and front cover 30) that can cover container 20 from view by the child, and the parent can remove the resealable or sealable member to show container 20.” The specification recites there can be a seal (resealable/non-resealable) placed on the leaves to conceal the recess or container, but it never recites that the leaves may be absent of a recess completely.  Additionally, throughout the new drawings and the original drawings, structure 20 points to the leaf or possible the back cover of the book . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 12/18/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The additional limitations added to Para. 0033, of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification does not describe the limitation “each page lacking a recess thereon, and wherein the container for a health-related device is concealed from view until a leaf immediately preceding the back cover is turned to reveal the back cover and the container for a health-related device”. The specification recites in Para. 0017, “container 20 can emerge as visible upon opening the book and viewing the front page of first leaf 50. Or, container 20 can emerge at second leaf 60, and so on. There may be a resealable or sealable member (not shown) on any give leaf (and front cover 30) that 
The specification does not sufficiently describe the limitation “the back cover is operably connected to a mechanism that replaceably engages the container for the health-related article”. It is not clear what the term “operably connected” means, whether there is some type of linkage, fastening or something else occurring between the back cover and the mechanism (the mechanism also unknown) or something else.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the children's book comprising: a container for a health-related device” and later “a back cover on which is mountable a container for the 
Claim 1 recites the limitation “each page lacking a recess thereon, and wherein the container for a health-related device is concealed from view until a leaf immediately preceding the back cover is turned to reveal the back cover and the container for a health-related device”. It is unclear how to interpret this limitation. As stated above, the original specification never recites the leaves are absent of recesses and it never recites that the container is concealed from view until a leaf immediately preceding the back cover is turned to reveal the back cover and the container for a health-related device. It is unclear how to interpret this limitation because it was not adequately described in the specification as indicated above. The particular features in question raise indefiniteness because it (and therefore the claims it is a part of) cannot be adequately interpreted.
Claims 1, 2, 3, 4 and 5 are considered indefinite because they have been drafted so that it is not clear whether it is drawn to the sub-combination of the a children's book only, or whether it is drawn to the combination of a children's book and a container storing a health-related device. The preamble “A children's book for storing a container for a health-related device” and line 6 “a back cover on which is mountable a container for the health-related device” suggests the sub-combination is claimed (because it does not positively recite the container or the health-related device). Later in claim 2 it recites “the health-related device is a pill container”, claim 3 recites “the health-related device is a syringe”, claim 4 it recites the limitation “the health-related device is a toothbrush”, and claim 5 recites the limitation “the health-related device is a thermometer”; these limitations require the health-related device, to be met, so this suggest the combination 
Claim 2 recites the limitation “the health-related device is a pill container”. It is not clear how to interpret this limitation. Currently as the claims read, claim 1 recites “a container for a health-related device” and later in claim 2, it recites “the health-related device is a pill container”. Therefore, it is not clear if the pill container is the container as recited in claim 1 or if there is a pill container inside the container recited in claim 1.
Claim 9 recites the limitation “the back cover is operably connected to a mechanism that replaceably engages the container for the health-related article”; it is not known what is meant by the limitation “operably connected to a mechanism” in relation to the two structures (the back cover and the mechanism) or what the mechanism is.

Claim Rejections - 35 USC § 102
Claim(s) 1-5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector US 7,682,216 B2.
With regards to claim 1, Spector discloses a children's book comprising: a container 30 for some health-related device, the container having a resealable cover 32; a front cover having no recess thereon; a back cover on which is 
	The children’s book comprising a container in Spector is capable of being for a health-related device depending on such factors as the size and type of health-related device to be held.
	With regards to claims 1 and 2, the children’s book of Spector is found to
be capable of holding some pill container as claimed (the claims are interpreted for purposes of the comparison with the prior art as reciting the health-related device only functionally). 
With regards to claims 1 and 3, the children’s book of Spector is found to
be capable of holding some syringe as claimed (the claims are interpreted for purposes of the comparison with the prior art as reciting the health-related device only functionally).
With regards to claims 1 and 4, the children’s book of Spector is found to be capable of holding some toothbrush as claimed (the claims are interpreted for purposes of the comparison with the prior art as reciting the health-related device only functionally).

With regards to claim 8, Spector discloses the back cover fixedly engages the container 30 for some health-related article.
With regards to claim 9, as far as can be determined, Spector discloses the back cover is operably connected to a mechanism that replaceably engages the container for some health-related article.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
The Applicant recites the amendments and additions to the drawings overcome the drawing objections recited in the previous office action. However as stated above, the new drawings raises issues of new matter because they introduce limitations that were not previously recited in the case. For instance, the original specification did not suggest that the leaves of the book were absent of recesses. The Applicant recites that the amendments made to the claims overcome the 112 rejections made in the previous office. Although some of the rejections are withdrawn, there are some 112 rejections that remain, specifically regarding the dependent claims and new 112 rejections regarding claim 1.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736